Citation Nr: 1201574	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to January 1972 and from August 1974 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The instant case was brought before the Board in March 2008, at which time the Veteran's claim for service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder, was denied.  The Veteran then appealed the Board's March 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a decision vacating the Board's March 2008 decision and remanding the issue for further consideration.  

Pursuant to the Court's December 2009 decision, the Board remanded the Veteran's case in May 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in July 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2011, in which the AOJ again denied the Veteran's claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  



FINDINGS OF FACT

1.  In a September 2011 rating decision, prior to the promulgation of a decision in the current appeal, the Veteran was awarded service connection for coronary artery disease, representing a full grant of benefits sought on appeal.

2.  In December 2011, prior to the promulgation of a decision by the Board, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

The appeal on the merits of the Veteran's claim of entitlement to service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder, has become moot by virtue of a September 2011 rating decision granting the full benefit sought.  The Veteran was provided notice of the favorable decision by letter dated September 12, 2011.  As such, there remain no allegations of errors of fact or law for appellate consideration concerning the Veteran's claim for service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder.  In addition, the Veteran submitted a written statement in December 2011, prior to the issuance of a decision by the Board, indicating that he wished to withdraw his appeal for service connection for coronary artery disease.  Thus, the Veteran's claim of entitlement to service connection for coronary artery disease, including as secondary to service-connected posttraumatic stress disorder, must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a) , 7105(d)(5); AB, 6 Vet. App. at 38.


ORDER

The appeal is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


